Case 4:18-cr-00147-LGW-CLR Document 376 Filed 04/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA,

 

Vv. No.: 4:18-CR-147-LGW-CLR

)
)
)
)
OMAR GRIFFIN, et al.,
)

DEFENDANTS.
ORDER

Defendant Hooper’s Motion (doc. 373), having been read and considered, and
it appearing that Defendant’s motion is unopposed,

IT IS HEREBY ORDERED, that the Defendant’s Motion is GRANTED and
Defendant Hooper shall have until April 16, 2019 to file his objections, if any, to the
Report and Recommendations filed March 19, 2019 (doc. 365).

SO ORDERED, this2“day of April, 2019.

[etyhork hase

CHRISTOPHER L. RAY
UNITED STATES RAY abe JUDGE
SOUTHERN DISTRICT OF GEORGIA

Order prepared by:

Cameron C. Kuhlman
Attorney for Defendant
DUFFY & FEEMSTER, LLC
340 Eisenhower Dr., Ste. 800
Savannah, Georgia 31406
(912) 236-6311 Telephone
(912) 236-6423 Facsimile
ceck@duffyfeemster.com
